DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 is pending and examined herein per Applicant’s 01/20/2022 filing with the USPTO.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claims are to a device (platform) without a tangible form (hardware components).  A device is interpreted as falling under the statutory class of a machine.  Where a machine is a concrete thing, consisting of parts, or of certain devices and combination of devices.  MPEP 2106.03(I). The courts' definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of these statutory categories.  MPEP 2106.03(I).  As currently claimed the claims are found to be software per se.  Where products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations.  MPEP 2106.03(I).   It is noted that Applicant uses for example a processor in the “a plurality of rules” element; however the hardware is not a positively recited component of the platform (machine).
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. mental processes) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
No. The claims do not fall within at least one of the four categories of patent eligible subject, see further explanation above at 5.
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of mental processes. Where mental processes relates to concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. A supply chain design platform for designing a supply chain comprising a plurality of supply chain nodes, comprising: 
a plurality of data inputs capable of receiving primary hardware and software data from at least one second supply chain accessible over a computer network, and capable of receiving design data regarding a prospective at least one of the plurality of supply chain nodes, upon indication by at least one processor; 
a plurality of rules stored in at least one memory element associated with the at least one processor and capable of performing comparative operations on the primary hardware data, the software data, and the design data to produce secondary data upon direction from the at least one processor; and 
a plurality of data outputs capable of: 
providing to a user interface of the secondary data comprised of at least a substantially optimized one of the design for the plurality of supply chain nodes based on the comparative application of at least ones of the plurality of rules; and 
providing the secondary data to a user via the user interface.

The claims are directed towards the use a rules to compare inputs of design data to produce a design for a supply chain at a very high level of generality. The Office finds that but for the recitation of the generic computer processor component in the “plurality of rules stored in at least one memory element associated with the at least one processor” step all of the claimed limitations can be done in the human mind, i.e. a user can manually compare design data (known data) to create a supply chain design.
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recite additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  The additional elements are determined to be inputting and outputting steps.  Where the step that starts “a plurality of data inputs capable of receiving” is found to be insignificant pre-solution activity.  Where the step that starts “a plurality of data outputs” is found to be insignificant post-solution activity.
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated above the additional elements are found to be insignificant extra solution activity, therefore these elements do not transform the identified abstract ideas in to patent eligible subject matter.
Where 2106.05(d)(I)(2) of the MPEP states, “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").”
The claim here tangentially uses the processor and memory to performing basic computer functions that is to say functions for which the component were designed to perform.
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claimed invention provides “providing to a user interface of the secondary data comprised of at least a substantially optimized one of the design for the plurality of supply chain nodes based on the comparative application of at least ones of the plurality of rules”.  It is unclear how the system can provide a “substantially optimized one of the design”; if no optimized design was input in to the system or there are no expressed rules to optimize the design.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bajaj et al (US 2015/0120373 A1).
Claim 1




Bajaj teaches a supply chain design platform for designing a supply chain comprising a plurality of supply chain nodes,(Bajaj [10] “a supply chain management operating platform is disclosed for managing a supply chain that includes a plurality of supply chain nodes”) comprising: 
a plurality of data inputs capable of receiving primary hardware and software data from at least one second supply chain accessible over a computer network (Bajaj [11] “may include a plurality of data inputs capable of receiving primary hardware and software data from at least one third party data source and at least one supply chain node upon indication by at least one processor”), and capable of receiving design data regarding a prospective at least one of the plurality of supply chain nodes, upon indication by at least one processor (Bajaj [59] “he computer-readable program code is adapted to be executed by a processor” and [72] “Supply/demand processing module 306 may be configured to receive and process supply and demand data for determining supply/demand values for various nodes”, where the claims design data is read in the light of Specification [12]); 
a plurality of rules stored in at least one memory element associated with the at least one processor and capable of performing comparative operations on the primary hardware data, the software data (Bajaj [11] “a plurality of rules stored in at least one memory element associated with at least one processor and capable of performing operations on the primary hardware and software data to produce secondary data upon direction from the processor(s)”), and the design data to produce secondary data upon direction from the at least one processor (Bajaj [11] “least one processor and capable of performing operations . . . data to produce secondary data”); and 
a plurality of data outputs capable (Bajaj [11] “method may also include a plurality of data outputs”) of: 
providing to a user interface of the secondary data comprised of at least a substantially optimized one of the design for the plurality of supply chain nodes based on the comparative application of at least ones of the plurality of rules (Bajaj [96] “variables may be utilized by the system for optimization. For example, master production schedule (MPS) tactical rules may be employed to generate a scorecard format in order to identify areas of concern and opportunity” and [137] “one or more reference points for supply chain metrics and may compare results against similar size and complexity customers in the system”); and 
providing the secondary data to a user via the user interface (Bajaj [11] “interfacing with the user to provide the secondary data comprised of at least one of supply chain risk data, supply chain management data, and supply chain analytics.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Linton et al (US 2014/0019471 A1) teaches a supply chain management system that can estimate manufactured item delivery times at a facility, manufactured item costs or prices, and dynamically control supply chain performance. 
Miller et al (US 2019/0107815) teaches Supply chain manager 702 may interact with supply chain process model 704, which reflects ordering, repairing, condemning, shipping, or other actions taken with respect to parts in a supply chain. Supply chain process model 704 interacts with supply chain data management 706. Supply chain data management 706 includes tracking of stock levels, reorder points, condemnation rates, repair delays, shipping delays, and other factors that affect supply chains.
Hill (US 2019/0188732 A1) teaches  a system and a method for ensuring for ensuring the credibility of an item among a plurality of change in custody of the item in a supply chain management. The system and method is adapted to detect counterfeit, fraudulent and even defectives items among a plurality of change in custody of the item in a supply chain management. The system has self-evolving and self-learning capabilities
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623